Case 17-30688        Doc 34     Filed 05/13/19     Entered 05/13/19 15:51:24          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 30688
         Alzena Clark

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/13/2017.

         2) The plan was confirmed on 01/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-30688             Doc 34         Filed 05/13/19    Entered 05/13/19 15:51:24                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,950.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $4,950.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,440.30
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $229.05
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,669.35

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI, Inc                               Unsecured         591.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured         692.00        692.24          692.24           0.00       0.00
 Automotive Credit Corp                  Unsecured     10,270.00     10,520.23        10,520.23           0.00       0.00
 CB/TORRID                               Unsecured         682.00           NA              NA            0.00       0.00
 Check n Go                              Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,000.00       2,029.49        2,029.49           0.00       0.00
 Comenity Capital Bank/Paypal Credit     Unsecured           0.00      1,177.60        1,177.60           0.00       0.00
 Enhanced Recovery Co L                  Unsecured         317.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured         150.00           NA              NA            0.00       0.00
 MIDLAND FUNDING                         Unsecured         656.00           NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured         535.00        535.38          535.38           0.00       0.00
 Midland Funding LLC                     Unsecured         456.00        766.87          766.87           0.00       0.00
 Midland Funding LLC                     Unsecured         656.00        656.43          656.43           0.00       0.00
 Midland Funding LLC                     Unsecured         792.00        806.37          806.37           0.00       0.00
 Midland Funding LLC                     Unsecured         692.00        748.90          748.90           0.00       0.00
 Peoples Gas                             Unsecured         600.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         568.00        568.11          568.11           0.00       0.00
 Portfolio Recovery Associates           Unsecured         456.00        455.66          455.66           0.00       0.00
 Resurgence Financial LLC                Unsecured           0.00      2,174.52        2,174.52           0.00       0.00
 Santander Consumer USA                  Unsecured            NA         214.69          214.69           0.00       0.00
 Santander Consumer USA                  Secured       17,245.00     17,459.69        17,245.00        323.39     957.26
 TMobile                                 Unsecured      2,000.00            NA              NA            0.00       0.00
 US Dept of Education                    Unsecured     83,903.00     84,023.97        84,023.97           0.00       0.00
 USA Payday Loans                        Unsecured         175.00        175.00          175.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-30688        Doc 34      Filed 05/13/19     Entered 05/13/19 15:51:24             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,245.00            $323.39           $957.26
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,245.00            $323.39           $957.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $105,545.46               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,669.35
         Disbursements to Creditors                             $1,280.65

 TOTAL DISBURSEMENTS :                                                                       $4,950.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
